IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jill E. Mancini                           :
                                          :
            v.                            :      No. 1841 C.D. 2019
                                          :
County of Northampton,                    :
                  Appellant               :


PER CURIAM                               ORDER


             NOW, March 12, 2021, having considered Appellee’s application for

reargument, the application is denied.